DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations 
“a first conduit,” 
“a second conduit,”
 “a motor,”
“a tray platform,”
“first blister,”
“blister cartridge,”
“a towelette chute,”
“one or more sensors” and
“a controller”
as recited in claim 1 must be shown or the feature(s) canceled from the claim(s).  

Therefore, the limitations “the liquid dispenser” as recited in claim 3 must be shown or the feature(s) canceled from the claim(s).  
Therefore, the limitations “a pump sensor” as recited in claim 5 must be shown or the feature(s) canceled from the claim(s).  
Therefore, the limitations “a select switch” as recited in claim 7 must be shown or the feature(s) canceled from the claim(s).  
Therefore, the limitations “dispensing tray” as recited in claim 9 must be shown or the feature(s) canceled from the claim(s). 

Therefore, the limitations “wherein the liquid dispenser is configured to simultaneously deliver the heated liquid to at least two of the plurality of dried, compressed towelettes” as recited in claim 3 must be shown or the feature(s) canceled from the claim(s).  

Therefore, the limitations “wherein the at least two of the plurality of dried, compressed towelettes stay separate during and after the heated liquid is dispensed to the towelettes” as recited in claim 4 must be shown or the feature(s) canceled from the claim(s).  

No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 2 recites the limitations “wherein the upper gear is configured to move at least two of the plurality of …towelettes at a time.” Regarding the specifications and the drawings the upper gear is shown to be only member 712A in Figure 10 which is a single sprocket configured to engage the individual pockets of towelettes.  It is unclear as to how a single sprocket indicated as member 712A is/can dispense from at least two pockets at the same time.  It is suggested the applicant amend the limitations to read  “sprockets” or “plurality of sprockets” such that a plurality of towelettes can be released at one time.  Appropriate clarification is required.

Claim 3 recites the limitations “the liquid dispenser” and “the heated liquid” in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 6 recites the limitations “the sensor” in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kozawa (KR 20050022356 A) in view of Angus (US 9,227,830).

Referring to claim 1.  Kozawa discloses an adaptive towelette dispensing device (1; Figure 2a), the device (1) comprising:
a first reservoir (20) adapted to receive a first additive (liquid);
a second reservoir (23) adapted to receive a second additive (liquid);
a first pump (24) configured to transfer a first amount of the first additive (liquid) from the first reservoir (20) through a first conduit (see Figure 2a) to be added to a dispensed solution (via nozzles 14 and 14a);
a second pump (25) configured to transfer a second amount of the second additive (liquid) from the second reservoir (23) through a second conduit (see Figure 2a) to be added to the dispensed solution (via nozzles 14 and 14a);
a towelette releasing mechanism (including 2-6), wherein the towelette releasing mechanism (including 2-6) further comprises:
a gearbox (rotation assembly for rotating roller 3 and 6; see Figure 4) configured to transfer angular kinetic energy (by rotation);
a motor (motors driving roller 3 and cutter 6; not shown) configured to convert electricity to the angular kinetic energy (by rotation);
a tray platform (50; Figure 2a);
a blister cartridge tray (top surface of 50), wherein the blister cartridge tray (top surface of 50) is mechanically coupled to the tray platform (50);
a gear spur track (tracks connected to gears spurs 37), wherein the gear spur track (tracks connected to gears spurs 37) includes one or more gear spur track teeth (teeth on gears);
a gear spur (37), wherein the gear spur is shaped and dimensioned to removably and mechanically couple to the gear spur track (connected to tracks 16), and wherein the rotation of the gear spur (37) causes movement of the blister cartridge tray (top surface of 50);
an upper gear (6), wherein the upper gear (6) is configured to apply mechanical pressure (applied by the cutter) on a first blister of a blister cartridge (2);

a towelette chute (19), wherein the towelette chute (19) is configured to receive a released towelette (cut portion of 2) and physically direct the released towelette (cut portion of 2), and wherein the towelette chute (19) is operatively not coupled to one or more sensors;
a towelette dispensing mechanism (mechanism within housing 1), wherein the towelette dispensing mechanism is adapted to receive at least one of a towelette (cut portion of 2), an additive (liquid water), and a liquid (from tanks 20 and 23); and
a controller (control unit 27), wherein the controller (control unit 27) is configured to transmit and receive program instructions (control operations of the dispenser).

Kozawa does not disclose the towelette chute is operatively coupled to one or more sensors.
Angus discloses an automated beverage dispenser (Figure 2) wherein a weight sensor (335) disposed at an end of a chute is configured to determine whether a sufficient quantity of product has been delivered to a container by detecting information from a weight sensor (335; Figure 7; Col. 2 line 3).

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Kozawa to have included a weight sensor disposed at an end of a chute configured to determine whether a released product has passed the chute as taught by Angus because the sensor would be able to provide a signal to the controller that a towelette product has been released.

Referring to claim 8.  Kozawa in view of Angus disclose a wet towelette dispensing device (1; Figure 2A), wherein a heat exchanger (28) is configured to heat a fluid prior to dispensing. 
Kozawa in view of Angus do not specifically disclose wherein the liquid is heated in the heat exchanger to at least 165 °F.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have heated the liquid in the heat exchanger to at least 165 °F, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954).

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kozawa (KR 20050022356 A) in view of Angus (US 9,227,830) and further in view of Wilderstrom (US 6,698,425).

Referring to claim 2. Kozawa in view Angus do not specifically disclose the upper gear is configured to move at least two of the plurality of dried, compressed towelettes at a time.
Wilderstrom discloses a powder inhaler (14; Figure 8) wherein the upper gear (16; Figure 6) is configured to move at least two of the plurality of dried articles (Figure 7), at a time.
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Kozawa in view Angus to have included an upper gear configured to move at least two of the plurality of dried articles at a time as taught by Wilderstrom because dispensing at least two or more toweletes from the Kozawa dispenser at a time would allow a plurality of toweletes to be dispensed in a single actuation thus providing an improved article dispensing.
Furthermore, it is well within the skill of an artisan to have modified an apparatus configured to release a single article at a time, to have been configured to release a plurality of articles per a single actuation.

Referring to claim 3.  Kozawa discloses an adaptive towelette dispensing device (1; Figure 2a), the device (1) comprising:
wherein the liquid dispenser (pumps 24 and 25) is configured to simultaneously deliver the heated liquid (heated liquid 28) to at least two of the plurality of dried (plurality of articles; Wilderstrom), compressed towelettes.

Referring to claim 4.  Wilderstrom discloses a powder inhaler (14; Figure 8) wherein the upper gear (16; Figure 6) acts on a cartridge (Figure 9b) a plurality of articles stored in a blister pack to maintain the articles separate (claimed structure in not shown).
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Kozawa in view Angus to have included a blister pack comprises separate articles wherein the articles can be maintained in a separate positions because separated articles would be easier to remove by a user.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kozawa (KR 20050022356 A) in view of Angus (US 9,227,830) and further in view of Yang (US 8,087,543).

Referring to claim 5.  Kozawa in view of Angus do not disclose a comprising a sensor coupled with the pump, wherein the sensor automatically determines the predetermined amount of liquid.
Yang discloses an electric soap dispenser (10; Figure 1) comprising a sensor (32) coupled with the pump (18), wherein the sensor (32) automatically determines the predetermined amount of liquid (predetermined quantity of soap; Col.7 lines 1-5).
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Kozawa in view of Angus to have incorporated a sensor that automatically determines the predetermined amount of liquid to be dispensed as taught by Yang because a controlled liquid quantity would be dispensed per each towelette thus improving the moisture consistency of the dispensed articles and reducing waste.

Referring to claim 6.  Yang discloses an electric soap dispenser (10; Figure 1) comprising a sensor (32) coupled with the pump (18), 
wherein the sensor (32) is configured to detect (the presence of an object) at least one of the following: compressed towelette (the presence of an object between portion 40 and 42; Col. 7 line 55-60).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kozawa (KR 20050022356 A) in view of Angus (US 9,227,830) and further in view of Chen (US 6,779,682).

Referring to claim 7.  Kozawa in view of Angus do not specifically disclose a select switch, wherein the select switch allows a user to select a size of the towelette.

Chen discloses a wet towelette dispensing device (1; Figure 6),
further comprising a select switch (14; Figure 6), wherein the select switch (14) allows a user to select at least one of the following: a size of the towelette (the amount of using wet towels; Col. 3 lines 5-8).
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Kozawa in view of Angus to comprise a selectable switch for selecting a size of the towelette as taught by Chen because the dispenser would be able to provide variable length sizes of the towelette sheets dependent on a user’s needs.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kozawa (KR 20050022356 A) in view of Angus (US 9,227,830) and further in view of Shaw (US 5,609,268).

Referring to claim 9-11.  Kozawa in view of Angus discloses a wet towelette dispensing device (1; Figure 2A), wherein a tray (tray at bottom of 19) is configured to receive the released towelette.
Kozawa in view of Angus do not specifically disclose the tray moves outwardly from a body of the device.
Shaw discloses a pill dispenser (10; Figure 1) wherein a dispensing tray (42; Figure 1) moves outwardly from a body (housing 10) of the device (10) such that the released articles can be picked up at the outside of the body of the device (see Figure 1) and returns into the interior after a predetermined times.

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Kozawa in view of Angus to have included a movable tray which translates from the dispenser housing as taught by Shaw because the interior of the dispenser would be in a closed position prior to dispensing articles thus providing an improved sanitary dispenser interior.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR whose telephone number is (571)272-8314. The examiner can normally be reached M-TH from 8AM-6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAKESH KUMAR/Primary Examiner, Art Unit 3651